UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: March 31, 2014 o Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:000-54657 E-Waste Systems, Inc. (Exact name of registrant as specified in its charter) Nevada 26-4018362 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1350 E. Flamingo, #3101, Las Vegas, NV (Address of principal executive offices) (Zip Code) 650-283-2907 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of May 9, 2014, there were 394,893,241 shares of our common stock issued and outstanding. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Condensed Consolidated Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 12 Item 4: Controls and Procedures 12 PART II – OTHER INFORMATION Item 1: Legal Proceedings 13 Item 1A: Risk Factors 13 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3: Defaults Upon Senior Securities 16 Item 4: (Removed and Reserved) 16 Item 5: Other Information 16 Item 6: Exhibits 16 - 2 - Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our condensed consolidated financial statements included in this Form 10-Q are comprised of the following: F-1 Condensed Consolidated Balance Sheets as of March 31, 2014 (unaudited) and December 31, 2013 F-2 Unaudited Condensed Consolidated Statements of Operations for the three months ended March 31, 2014 and March 31, 2013 (restated) F-3 Unaudited Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2014 and March 31, 2013 (restated) F-4 Notes to Condensed Consolidated Financial Statements (unaudited). These condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended March 31, 2014 are not necessarily indicative of the results that can be expected for the full year. - 3 - Table of Contents E-Waste Systems, Inc. and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash held in escrow Accounts receivable, net Related parties receivable - Inventory Deferred financing costs - Other current assets Total Current Assets Property and equipment, net Security deposits Intangible assets Investments TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accrued expenses, related parties Due to related parties - Due to others - Short-term notes payable Short-term related party convertible notes payable, net Short-term convertible notes payable, net Derivative liability on short-term convertible notes payable Total Current Liabilities Deferred rent - Long term portion of notes payable Long term portion of convertible notes payable, net TOTAL LIABILITIES STOCKHOLDERS' DEFICIT: Preferred stock, Series A, $0.001 par value, 10,000,000 shares authorized; 5,891 and 1,903 shares issued and outstanding, respectively 6 2 Preferred stock, Series B, $0.001 par value, 10,000,000 shares authorized; 195,000 and 195,000 shares issued and outstanding, respectively Common stock, $0.001 par value, 800,000,000 shares authorized; 344,727,085 and 262,734,973 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements F - 1 Table of Contents E-Waste Systems, Inc. and Subsidiaries UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, (Restated) NET REVENUES: Product sales revenue $ $
